Citation Nr: 0818541	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-41 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome of the right knee. 

2.  Entitlement to a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 2, 1993 to 
November 19, 1993 and from January 1, 2002 to July 18, 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral retropatellar pain syndrome and assigned a 10 
percent disability rating for each knee.  

A review of the record indicates that, as required by 38 
C.F.R. § 3.156 (b)-(c), the RO issued an additional rating 
decision in May 2005, after the veteran's service medical 
records were associated with the claims file, which continued 
the assignment of a 10 percent disability rating for each 
knee.  Because the service medical records were associated 
with the claims file within one year of the initial grant of 
service connection for retropatellar pain syndrome, prior to 
the expiration of the appeal period, the evidence is 
considered as having been filed with the claim that was 
pending at the beginning of the appeal period.  As such, the 
Board will treat the veteran's case as an appeal of the 
initial evaluation assigned following the grant of service 
connection.  

The record also indicates that, in January 2007, the RO 
granted the veteran's claim for a temporary evaluation of 100 
percent from September 1, 2006 to November 1, 2006 based on 
surgical and other treatment necessitating convalescence, and 
to continue the evaluation of 10 percent from September 1, 
2006.   In a January 2008 rating decision, the RO proposed to 
remove the temporary total evaluation for the period of 
September 1, 2006 to November 1, 2006.  The veteran has not 
appealed this rating decision.  





FINDINGS OF FACT

1.  The veteran's right knee range of motion is from 0 
degrees of extension to 118 degrees of flexion, with pain at 
the limits of flexion.

2.  The veteran's left knee range of motion is from 0 degrees 
of extension to 118 degrees of flexion, with pain at the 
limits of flexion.

3.  The objective medical evidence fails to show more than 
slight knee instability or subluxation of either knee.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral retropatellar pain syndrome.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
July 2004 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.




Regarding the duty to assist, the RO has obtained the 
veteran's VA and private treatment records, and provided her 
with three VA examinations.  Therefore, the duty to assist 
has been satisfied and there is no reasonable possibility 
that any further assistance to the veteran by VA would be 
capable of substantiating the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II. Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the 



level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
bilateral retropatellar pain syndrome in an October 2004 
rating decision and was assigned a 10 percent rating for each 
knee under DC 5257, effective June 30, 2004, the date her 
claim was received.  The veteran disagrees with this 
assignment and contends that her retropatellar pain syndrome 
is worse than it is currently rated.  

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, while a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, DC 5257 (2007).  The schedule of ratings, 
does not define the terms "slight," "moderate," and 
"severe;" rather than applying a mechanical formula to make 
a determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right and left knees, respectively.

The veteran underwent a VA examination in August 2004, when 
she complained of bilateral knee swelling since military 
training in 2002.  She reported that she had no specific 
trauma in service, but had been diagnosed with bilateral 
patella femoral syndrome and was prescribed with non-
steroidal anti-inflammatory drugs (NSAIDS) and physical 
therapy, which provided her with little relief.   She stated 



that her right knee hurt worse than her left.  The veteran 
also reported that she wore a knee brace at night and that 
pain and swelling were exacerbated by squatting and walking 
up stairs.  

The examiner noted that the veteran had a normal gait and did 
not require braces or prosthetic devices to assist with 
ambulation.  The examiner also reported that there was no 
swelling, erythema, joint tenderness, or instability in 
either knee and that the veteran's range of motion in both 
knees was 0 to 130 degrees.  The examiner noted that magnetic 
resonance imaging (MRI) taken by a private orthopedic surgeon 
in February 2004 revealed a ganglion cyst in the right knee 
and small joint effusion in the left knee; the MRI results 
showed no other abnormalities.  The examiner diagnosed the 
veteran with bilateral knee pain and a ganglion cyst in the 
right knee; he noted that such cysts spontaneously occur and 
are exacerbated with repetitive trauma, such as walking or 
exercising.  The examiner also noted that the veteran had 
mild instability secondary to pain, with no significant loss 
of function on examination.  

The veteran underwent a second VA examination in July 2006, 
when she again complained of bilateral knee pain and reported 
that she began having pain and swelling in her knees in 2002.  
She denied any specific trauma, but stated that constantly 
being on her feet and the running involved in training led 
her to develop pain and swelling.  The veteran reported that 
she had 8 out of 10 pain daily, with regular flare-ups when 
pain was 10 out of 10, and was only able to walk about 100 
feet and stand for about 30 minutes before she had to rest 
due to pain.  She reported using knee braces on both knees 
and Celebrex, both of which gave her partial relief.  She 
stated that other than limiting her mobility, her knees had 
not affected her usual daily activities, as she was able to 
perform her duties at her clerical job. 

The examiner noted that the veteran was in no acute distress, 
had a normal gait, and did not require assistive devices to 
ambulate.  The examiner reported that the veteran's knees 
were grossly normal in appearance and had no excessive 
warmth, erythema, or effusion; there was no instability to 
the medial or collateral ligaments, and the veteran had 
negative Lachman and McMurray signs.  The examiner 



reported that range of motion testing was difficult because 
of guarding; however, the right knee had a range of motion of 
0 to 90 degrees, with pain from 20 to 90 degrees, and the 
left knee had a range of motion of 0 to 90 degrees, with pain 
from 50 to 90 degrees.  Finally, the examiner reported that 
the veteran had no further loss of motion due to pain, 
weakness, fatigue, or incoordination following repetitive 
use.  The examiner diagnosed the veteran with a right 
popliteal cyst and bilateral patella femoral syndrome.  

In September 2006, the veteran underwent a right knee partial 
lateral meniscectomy under the care of Robert McAlindon, M.D.  
The doctor reported that the veteran had intermittent 
swelling, catching, clicking, popping, and giving way of her 
right knee, and that she was clinically diagnosed with a 
lateral meniscus tear, which was confirmed by MRI evaluation.  
The operation report indicated that the veteran's medial and 
lateral gutters were free from abnormalities, defects, and 
loose bodies; the patellofemoral joint was normal in 
articulation; the femoral space and anterior cruciata were 
normal; the medial meniscus had no abnormality; and the 
femoral and tibial surfaces were pristine.  There doctor 
reported that there was a vertical tear in the lateral margin 
of the lateral meniscus, which was resected back to a stable 
ring during surgery.  

In a November 2006 letter, Dr. McAlindon reported that the 
veteran had undergone surgery in September 2006, after she 
was found to have both medial and lateral meniscus tears, 
which contributed to a Baker's cyst that was detected on an 
MRI.  Dr. McAlindon provided the opinion that the cysts on 
the veteran's knee were a result of the meniscal pathology, 
and since the menisci had been debrided, her symptomatology 
should improve.  

The veteran underwent a third VA examination in December 
2006, when she reported that she had been medically 
discharged from service because of her inability to perform 
functions due to bilateral retropatellar pain syndrome.  The 
examiner noted that the veteran's symptoms had remained 
relatively stable until the summer of 2006, when she 
developed pain and swelling of her right knee, which was a 
new problem.  The veteran reported that her private doctor 
had found a 



Baker's cyst and a torn lateral meniscus, which were 
corrected by surgery in September 2006.  The veteran also 
reported that while she had some improvement since the 
surgery, she still had persistent swelling, decreased range 
of motion, pain, and stiffness, but no weakness, redness, or 
instability.  She reported that her right knee did not lock 
and was not fatiguable.  She stated that prior to surgery, 
she felt like her knee would give way.  She reported that her 
knee hurt worse when she was on her feet, but that her job 
allowed her to stay off her feet.  She reported that she took 
extra-strength Tylenol in the evening to control the pain and 
enable her to sleep; however, she reported that her knee had 
not flared up since before the surgery.  Finally, the veteran 
reported that she had no functional limitations on standing 
or walking, as long as it was minimal, but that she was 
unable to do much at the end of the day due to her right knee 
aching.  

The examiner noted that the veteran did not use assistive 
devices to walk, such as  crutches, a brace, or a cane.  The 
examiner reported that the veteran had no acute fractures, 
degenerative changes, arthritis, or any other osseous 
abnormalities.  The examiner noted two well-healed, slightly 
erythematous scars slightly inferior to the lateral and 
medial aspect of the right knee, one on each side that were 1 
centimeter long, very slightly raised, and not significantly 
tender.  The examiner reported that the veteran had pain with 
extreme range of motion; the veteran's range of motion was 0 
to 118 degrees, with pain at the limits of flexion.  The 
examiner noted that the veteran's medial and lateral 
collateral ligaments were intact, her anterior and posterior 
drawers were negative, and her McMurray's was negative.  The 
examiner also reported that the veteran did not have 
significant joint line tenderness, but that she had mild 
suprapatellar tenderness and some mild crepitus with range of 
motion testing.  The examiner reported that there was no 
further limitation of motion due to pain, weakness, 
fatiguability, or incoordination after repetitive use.  The 
examiner diagnosed the veteran with retropatellar syndrome, 
or patellar femoral syndrome, with stable symptoms as in the 
past, and arthroscopic surgery, status post, for a lateral 
meniscus tear and Baker's cyst.  The examiner provided the 
opinion that the lateral meniscus tear was more likely than 
not an injury that occurred in the summer of 2006 and was not 
secondary to the patella femoral syndrome.  




Although the veteran contends that her bilateral knee 
disability is worse than it is currently rated, the objective 
medical evidence does not show more than slight lateral 
instability of either knee.  While the August 2004 examiner 
noted that the veteran had mild instability secondary to pain 
on use, he also reported that the veteran did not need braces 
or prosthetic devices to assist with ambulation. 
Additionally, the July 2006 examiner reported that the 
veteran had no instability to the medial or collateral 
ligaments and did not need or use assistive devices to walk.  
In September 2006, Dr. McAlindon reported that the veteran 
had intermittent giving way of the right knee; however, 
during her December 2006 examination, the veteran reported 
that her knee had only felt as though it would give way prior 
to the September 2006 right knee surgery.  Further, the 
December 2006 examiner reported that the veteran did not have 
instability or subluxation.  The veteran has reported on 
several occasions on examination that she wore braces at 
night to relieve pain; however, all three examiners noted 
that she was not using an assistive device during the 
examination and did not need such a device to walk.  While 
these findings, taken as a whole, indicate slight lateral 
instability, they do not give rise to a finding of moderate 
lateral instability.  Therefore, her left and right knee 
instability is appropriately rated as 10 percent disabling 
under DC 5257.  

Because DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996); see also Spencer v. West, 13 Vet. App. 
376, 382 (2000).

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
However, the evidence of record, including MRIs and x-rays, 
fails to reveal evidence of arthritis.  Thus, a separate 
rating is not warranted based on arthritis and instability 
pursuant to VAOPGCPREC 23-97.

The Board has also considered whether the veteran is entitled 
to a higher rating under the limitation of motion codes.  
Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is 



warranted for flexion limited to 45 degrees; a 20 percent 
rating is warranted for flexion limited to 30 degrees; and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 
(limitation of extension of the leg), a zero percent rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating is warranted for extension limited to 10 degrees; a 20 
percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees. 38 C.F.R. § 
4.71a, DC 5261.

The veteran has consistently demonstrated full extension of 
both knees to 0 degrees.  At worst, flexion of the right knee 
was limited to 90 degrees and flexion of the left knee was 
limited to 100 degrees, with pain.  At that time, the 
examiner reported that the veteran had no further loss of 
motion due to pain, weakness, fatigue, or incoordination 
following repetitive use.  These range of motion findings do 
not even meet the criteria for the assignment of a 0 percent 
rating under Diagnostic Code 5260 or 5261, that is, flexion 
limited to 60 degrees and/or extension limited to 5 degrees.  
Even considering the veteran's complaints of pain and 
functional loss, no higher than a 10 percent rating under 
either of these codes would be warranted.  See 38 C.F.R. 
§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  And 
to assign two, separate compensable ratings based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher rating for 
retropatellar pain syndrome of either knee, and the claim is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance 



of the evidence is against the veteran's claim, that doctrine 
is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, patellar femoral syndrome, of 
the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, patellar femoral syndrome, of 
the left knee is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


